11/04/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0321
                                   _________________

 DON DANIELS, as conservator of the Estate of
 SARAH DANIELS,

              Plaintiff, Appellee,
              and Cross-Appellant,

       v.
                                                                     ORDER
 GALLATIN COUNTY, RICK BLACKWOOD,
 and ONE BEACON INSURANCE GROUP, LLC,
 d/b/a ATLANTIC SPECIALTY INSURANCE
 COMPANY,

              Defendants, Appellants,
             and Cross-Appellees.
                                 _________________

       Pursuant to the motion for leave to file an amicus brief in the captioned matter filed
by the American Property Casualty Insurance Association, and good cause appearing,
       IT IS HEREBY ORDERED that the motion is GRANTED, and American Property
Casualty Insurance Association is granted leave the file their amicus brief attached to this
motion.
       IT IS FURTHER ORDERED that Appellee and Cross-Appellant Don Daniels is
granted leave to respond to the amicus brief in his cross-appeal reply brief.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  November 4 2021